— In a proceeding pursuant to CPLR article 75 to confirm an arbitration award which fixed a remedy for the appellant’s breach of contract, the appeal is from an order of the Supreme Court, Westchester County (Buell, J.), entered September 12, 1986, which granted the application to confirm the award and denied a cross motion to vacate or modify the award.Ordered that the order is affirmed, with costs.A review of the record supports the finding that it was readily apparent that the appellant had breached the contract. Therefore, the contract provision prohibiting cancellation by the petitioner was not in issue as the breach itself was the factor that resulted in the cancellation of the contract. The arbitration proceeding was instituted for the purpose of fashioning the remedy for the breach and not for rescission of the contract. As the arbitrator merely determined the remedy for the appellant’s breach, she did not exceed her powers under CPLR 7511 (b) (1) (iii).In light of the above-stated determination, the cross motion was properly denied. Mollen, P. J., Eiber, Kunzeman and Spatt, JJ., concur.